Exhibit 99.1 Actaris Metering Systems SA and Subsidiaries Consolidated Financial Statements as of December 31, 2006 and 2005 and for the year ended December 31, 2006, the five months ended December 31, 2005, as well as the seven months ended July 31, 2005 (Predecessor period) and year ended December 31, 2004 (Predecessor period) Independent Auditors Report We have audited the accompanying consolidated balance sheets of Actaris Metering Systems SA and Subsidiaries (“The Company”) as of December 31, 2006 and 2005, and the related consolidated statements of operations, shareholders’ equity, and cash flows for the year ended December 31, 2006; the five months ended December 31, 2005 as well as the seven months ended July 31, 2005 (Predecessor period) and year ended December 31, 2004 (Predecessor period). These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. We were not engaged to perform an audit of the Company's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of The Company's internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of The Company as at December 31, 2006 and 2005, and the results of its operations and its cash flows for the year ended December 31, 2006; the five months ended December 31, 2005 as well as the seven months ended July 31, 2005 (Predecessor period) and year ended December 31, 2004 (Predecessor period) in conformity with accounting principles generally accepted in the United States of America. Ernst & Young Reviseurs d’Entreprises SCRL Represented by Jacques Vandernoot Brussels, Belgium June 22, 2007 ACTARIS METERING SYSTEMS SA AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (In € thousands) Successor Successor Predecessor Predecessor Year ended August 1 to January 1 to Year ended December 31, December 31, July 31, December 31, 2006 2005 2005 2004 Revenues 781,810 292,319 390,566 650,725 Cost of revenues 549,293 214,704 276,724 460,003 Gross profit 232,517 77,615 113,842 190,722 Operating expenses Research & development 25,186 12,347 12,442 21,449 Sales and marketing 62,181 25,145 34,035 59,352 General and administrative 44,864 22,818 22,806 37,249 Amortization of intangible assets 14,550 6,063 8,742 15,014 Restructuring 3,125 894 1,676 11,120 Total operating expenses 149,906 67,267 79,701 144,184 Operating result 82,611 10,348 34,141 46,538 Other financial income (expense) Interest expense (net) (45,383) (18,621) (6,423) (13,991) Other financial expense (net) (3,209) (2,161) 1,883 (2,567) Total other financial income (expense) (48,592) (20,782) (4,540) (16,558) Income (loss) before income taxes and minority interest 34,019 (10,434) 29,601 29,980 Income tax benefit (provision) (14,399) 1,882 (11,484) (6,106) Minority interest (69) (283) (109) (256) Net income (loss) 19,551 (8,835) 18,008 23,618 The accompanying notes are an integral part of these consolidated financial statements. 1 ACTARIS METERING SYSTEMS SA AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In € thousands) At December 31, 2006 2005 ASSETS Current assets Cash and cash equivalents 33,672 40,519 Accounts receivable, net 134,400 123,748 Inventories, net 76,825 68,400 Current portion of deferred income tax 3,879 4,594 Other current assets 19,404 17,141 Total current assets 268,180 254,402 Long-term investments 3,411 4,251 Property, plant & equipment, net 145,807 151,788 Intangible assets, net 197,794 212,344 Goodwill 220,876 220,890 Deferred income tax 15,886 16,303 Other long-term assets 19,986 23,075 Total assets 871,940 883,053 LIABILITIES AND SHAREHOLDERS EQUITY Current liabilities Accounts payable 109,894 90,092 Accrued expenses 30,819 29,157 Wages and benefit payable 29,430 29,409 Income tax payable 18,078 15,540 Current portion of debt & overdrafts 8,700 10,964 Current portion of warranty 3,220 4,486 Current portion of deferred compensation 3,000 3,500 Current portion of restructuring 5,490 8,316 Other current liabilities 4,450 4,896 Total current liabilities 213,081 196,360 Long-term debt 356,562 404,445 Mezzanine debt 110,000 110,000 Minority interest 1,763 2,481 Deferred compensation 52,530 51,732 Deferred income tax 82,841 88,250 Restructuring 678 1,062 Warranties 3,219 4,486 Contingent and other non-current liabilities 13,165 12,988 Total liabilities 833,839 871,804 Shareholder convertible notes 159,280 149,983 Shareholders' equity Common shares 1,630 1,630 Adjustment of the carryover basis of continuing shareholders (133,654) (133,654) Accumulated other comprehensive income, net 129 2,125 Retained earnings 10,716 (8,835) Total shareholders' equity (121,179) (138,734) Total liabilities and shareholders' equity 871,940 883,053 The accompanying notes are an integral part of these consolidated financial statements. 2 ACTARIS METERING SYSTEMS SA AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (In € thousands) Successor Successor Predecessor Predecessor Year ended August 1 to January 1 to Year ended December 31, December 31, July 31, December 31, 2006 2005 2005 2004 Operating activities Net income (loss) 19,551 (8,835) 18,008 23,618 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 37,269 15,786 20,885 36,355 Amortization of prepaid debt fees 1,902 1,037 140 1,471 Deferred income tax (4,216) (5,168) 649 (3,029) Increase in accrued interest on shareholder convertible notes 9,323 4,021 Acquired in process research & development 2,551 Amortization of acquired backlog from purchase accounting 6,495 Changes in operating assets and liabilities, net of currency translation adjustment effect: Decrease (increase) in accounts receivable (12,585) 8,737 (11,521) 8,514 Decrease (increase) in inventories (10,243) 10,147 (5,274) 12,877 Decrease (increase) in other current assets (384) 51 (3,491) 1,669 (Decrease) increase in accounts payable and 24,120 10,978 13,887 (4,791) accrued expenses, wages and benefit payables (Decrease) increase in income tax payable 2,531 (2,766) 5,991 2,044 (Decrease) increase in restructuring (5,885) (5,151) (7,839) 2,567 Other 1,234 4,026 (1,114) 1,294 Net cash provided by operating activities 62,617 41,909 30,321 82,589 Investing activities Acquisitions of property, plant and equipment (19,404) (10,073) (9,169) (17,467) Acquisition, net of cash (652,727) (1) Acquisition and financing fees (2,445) (27,008) (507) Other 1,652 (86) 807 3,496 Net cash used in investing activities (20,197) (689,894) (8,362) (14,478) Financing activities Decrease in old senior debt from Mizuho Corporate Bank (30,000) (55,000) Decrease in bank overdraft 472 Increase in new senior debt from Mizuho Corporate Bank (net) (49,089) 415,000 Increase in Mezzanine debt from Mizuho Corporate Bank 110,000 Increase in cash deposit at Royal Bank of Scotland 4,170 Equity contribution 1,630 Proceeds from issuance of shareholder convertible notes 161,390 Other (57) 36 115 (47) Net cash provided by (used in) financing activities (48,674) 688,056 (29,885) (50,877) Net translation adjustment on cash and cash equivalents (593) 448 1,010 (395) Dividends paid (10,560) Increase in cash and cash equivalents (6,847) 40,519 (6,916) 6,279 Cash and cash equivalents at beginning of period 40,519 0 (1) 48,189 41,910 Cash and cash equivalents at end of period 33,672 40,519 41,273 48,189 Supplemental disclosure of cash flow information: Cash paid during the year for income taxes (14,064) (5,778) (4,636) (6,732) Cash paid during the year for interests (36,542) (9,760) (6,613) (13,291) (1) NewCo (successor company) has beginning cash of zero. The cash of the predecessor company of € 41.3 million has been netted with the the acquisition cost of € 694 million in the investing activities of the successor company. The accompanying notes are an integral part of these consolidated financial statements. 3 ACTARIS METERING SYSTEMS SA AND SUBSIDIARIES CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (In € thousands) Adjustment of the Carryover Accumulated Retained Basis of Other earnings Number of Continuing Comprehensive (Accumulated Shares Amount Shareholders Income (loss) deficit) Total Predecessor Balance at December 31, 2003 845,000 160,000 (3,355) (7,693) 148,952 Net income 23,618 23,618 Currency translation adjustment (2,310) (2,310) Dividend payment (10,560) (10,560) Balance at December 31, 2004 845,000 160,000 - (5,665) 5,365 159,700 Net income 18,008 18,008 Currency translation adjustment 7,590 7,590 Balance at July 31, 2005 845,000 160,000 - 1,925 23,373 185,298 Successor Ordinary shares 64,408 1,610 1,610 Preferred shares 800 20 20 Predecessor basis adjustment (133,654) (133,654) Net loss (8,835) (8,835) Currency translation adjustment 2,125 2,125 Balance at December 31, 2005 65,208 1,630 (133,654) 2,125 (8,835) (138,734) Net income 19,551 19,551 Currency translation adjustment (1,996) (1,996) Balance at December 31, 2006 65,208 1,630 (133,654) 129 10,716 (121,179) The accompanying notes are an integral part of these consolidated financial statements. 4 ACTARIS METERING SYSTEMS SA AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. DESCRIPTION OF BUSINESS Actaris Metering Systems SA (“Actaris” or “the Company”) is incorporated in Luxembourg. The Company, through its subsidiaries in 30 countries, designs, manufactures, and services meters and associated systems for the electricity, gas, water and heat markets. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES PRINCIPLES OF CONSOLIDATION Actaris consolidates all subsidiaries in which the Company has a greater than 50% ownership or otherwise when Actaris has the effective control. Subsidiaries in which the Company does not control and owns less than a 50% interest are accounted for using the equity method and are classified in Long-Term Investments. Entities in which we have less than a 20% investment and do not exercise significant influence are accounted for under the cost method. We consider for consolidation any variable interest entity of which we are the primary beneficiary. We are not the primary beneficiary of any variable interest entities. All intercompany transactions and balances are eliminated in consolidation. CASH AND CASH EQUIVALENTS Actaris considers all highly liquid instruments with remaining maturities of three months or less at the date of acquisition to be cash equivalents.Cash equivalents are recorded at cost, which approximates fair value. ACCOUNTS RECEIVABLE Accounts receivable are recorded for invoices issued to customers in accordance with contractual arrangements. The allowance for doubtful accounts is based on the Company’s historical experience of bad debts. Accounts receivable are written-off against the allowance when we believe an account, or a portion thereof, is no longer collectible. INVENTORIES Inventories are stated at the lower of cost or market using the first-in, first-out method. Inventory consists of materials and parts, supplies, work in process and finished products. Work in progress and finished products include all direct and attributable indirect costs incurred in manufacturing products. General & Administrative expenses and Research & Development costs are not included in inventory. Inventory is recorded net of a reserve for slow-moving or obsolete products. PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment are stated at cost less accumulated depreciation. Depreciation is computed using the straight-line method over the estimated useful lives of the assets, set at ten to thirty years for buildings and improvements and three to ten years for machinery and equipment. Capitalized leases relate to building improvements and are capitalized over the term of the applicable lease, including renewable periods if reasonably assured, or over the useful lives, whichever is shorter. We review tangible assets for impairment whenever events or circumstances indicate the carrying amount of an asset may not be recoverable. There were no significant impairments in 2006, 2005 and 2004. If there were an indication of impairment, management would prepare an estimate of future cash flows (undiscounted and without interest charges) expected to result from the use of the asset and its eventual disposition. If these cash flows were less than the carrying amount of the assets, an impairment loss would be recognized to write down the assets to their estimated fair value. Maintenance, repairs and renewal costs which do not improve or extend the useful life of the asset are expensed as incurred. DEFERRED FINANCING COSTS The Company capitalizes direct costs incurred related to the issuance of debt and records the amounts in other long-term assets. These costs are amortized to other financial expense over the lives of the respective borrowings using the effective interest method.Upon early repayment of the underlying loan balance, the related remaining fees are charged to expense. Deferred financing costs recorded in the Consolidated Balance Sheets are €13.3 million and €14.7 million at December 31, 2006 and 2005, respectively. ACQUISITIONS In accordance with SFAS 141, Business Combinations (SFAS 141) andEmerging Issues Task Force (EITF) 88-16, Basis in Leverage Buyout Transactions, the Company records the results of operations of an acquired business from the date of acquisition. Net assets of the acquired company and intangible assets that arise from contractual/legal rights, or are capable of being separated, are recorded at their fair values at the date of acquisition for new investors and the carrying basis for continuing investors. The excess of the purchase price to the fair value of tangible and definite life intangible assets is allocated to goodwill. Amounts allocated to in-process research and development (IPR&D) are expensed in the period of acquisition. 5 GOODWILL AND INTANGIBLE ASSETS Goodwill is tested for impairment as of December 31 of each year, or more frequently, if a significant event occurs under the guidance of SFAS 142, Goodwill and Other Intangible Assets. Reporting units, as defined by SFAS 142, are the same as the operating segments as each business unit is comprised of a single component. Goodwill is assigned to reporting units based on the capacity of the reporting units to generate future cash flow. Intangible assets with a finite life are amortized based on estimated discounted cash flows over estimated useful lives and tested for impairment when events or changes in circumstances indicate the carrying value may not be recoverable. The Company uses estimates in determining the value of goodwill and intangible assets, including estimates of useful lives of intangible assets, discounted future cash flows and fair values of the related operations. In testing goodwill for impairment, the Company forecasts discounted future cash flows at the reporting unit level based on estimated future revenues and operating costs, which take into consideration factors such as existing backlog, expected future orders, supplier contracts and general market conditions. The cost allocated to identifiable intangible assets is amortized to expense over the estimated period of future benefit associated with the intangible asset as follows: · Backlog 3 months · In Process R&Dimmediately expensed · Software10 years · Intellectual Property 12 years · Customer Relationship20 years WARRANTY The Company offers industry standard warranties on hardware products. Standard warranty accruals represent the estimated cost of projected warranty claims and are based on historical and projected product performance trends, business volume assumptions, supplier information and other business and economic projections. CONTINGENCIES An estimated loss for a contingency is recorded if it is probable that an asset has been impaired or a liability has been incurred and the amount of the loss can be reasonably estimated. We evaluate, among other factors, the degree of probability of an unfavorable outcome and the ability to make a reasonable estimate of the amount of loss. Changes in these factors could materially affect our financial position, results of operations and cash flows. POSTRETIREMENT BENEFITS The Company has both defined contribution plans and defined benefit plans. Defined contribution plans are accounted for using the liability method with respect to any contributions due at year-end. Defined benefit obligations are measured using the years-of-service method and corridor approach. Obligations under its defined benefit plans are calculated [based on age, years of service, and the level of compensation] by applying consistent actuarial assumptions that reflect the market expectations for the period in which the obligations are to be settled.Under the corridor approach, all actuarial gains and losses resulting from variances between actual results and actuarial assumptions are deferred unless they exceed the corridor which is defined as the greater of 10% of the projected benefit obligation or 10% of the fair value of plan assets as of the beginning of the year. In such cases, those actuarial gains and losses are amortized over the average remaining period of employment. When applicable, the defined liability is netted with the fair value of pension trust assets. INCOME TAX The Company accounts for income taxes using the assets and liability method. Under this method, deferred taxes are recorded for the temporary differences between the financial reporting basis and tax basis of our assets and liabilities. These deferred taxes are measured using the tax rates expected to be in effect when the temporary differences reverse. The Company establishes a valuation allowance for a portion of the deferred tax asset when the Company believes it is more likely than not that a portion of the deferred tax asset will not be utilized. FOREIGN EXCHANGE Foreign currency transactions are recorded using the exchange rate in effect at the date the transaction is recorded. At year-end, monetary assets and liabilities are translated into the reporting currency at year-end exchange rates. Foreign currency exchange differences are recorded in Financial Charges. The financial statements of foreign subsidiaries are prepared in the functional currency of each subsidiary. For foreign subsidiaries outside of the Euro-zone (i.e.: with a functional currency other than the Euro), assets and liabilities are translated into Euros at the official year-end exchange rates. Income statement accounts are translated at the weighted-average exchange rates for the period.The resulting differences are charged or credited to Other Comprehensive Income. 6 REVENUE RECOGNITION Revenues are recognized when (1) persuasive evidence of an arrangement exists, (2) delivery has occurred or services have been rendered, (3) the sales price is fixed or determinable and (4) collectibility is reasonably assured. Hardware revenues are generally recognized at the time of shipment, receipt by customer, or, if applicable, upon completion of customer acceptance provisions. Hardware post-sale maintenance fees are recognized ratably over the life of the related contract. Arrangements with multiple elements are not material to the Company’s overall revenues. The Company defers revenue for products or services that have not been provided but have been invoiced under contractual agreements or paid for by a customer, or when products or services have been provided but the criteria for revenue recognition have not been met. Revenues resulting from long-term contracts for the delivery of meters are recognized upon the customer acceptance criteria determined in the agreement. SHIPPING AND HANDLING FEES AND COSTS Shipping and handling fees billed to customers are classified in “Revenues” in our Consolidated Income Statement.Shipping and handling costs are included in “Cost of Sales” in our Consolidated Income Statement. DERIVATIVES The Company utilizes derivative instruments to hedge its interest rate exposure. As these derivatives are not designated as accounting hedges under SFAS No. 133, they are accounted for as derivatives with no hedge designation. Such derivative instruments are reflected at fair value in the Consolidated Balance Sheet in other current assets or other current liabilities. Changes in the fair value on these derivatives are, both realized and unrealized, recorded in current period earnings as interest expense. RESEARCH & DEVELOPMENT Product development costs primarily include payroll and third party contracting fees.Due to the relatively short period of time between technological feasibility and the completion of product development we generally do not capitalize product development. FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying values of cash, cash equivalents, short-term investments, accounts receivable, accounts payable and accrued liabilities approximate estimated fair value due to the short maturity of these instruments. The fair value of long-term debt was based on current rates offered to Actaris for similar debt with the same remaining maturities. The carrying value approximates fair value. The Company accounts for certain instruments with characteristics of both liabilities and equity in accordance with SFAS 150 and EITF Topic D-98 (a clarification of ASR268), as applicable, which requires classification of redeemable securities that would otherwise not represent obligations under SFAS 150 and are redeemable only if specified events occur at their initial carrying amount outside of permanent equity. CONCENTRATION OF CREDIT RISK Financial instruments that potentially expose the Company to concentrations of credit risk consist primarily of cash and cash equivalents and customer receivables.The Group places its cash and cash equivalents with high credit quality financial institutions and invests in low-risk, highly liquid instruments. Actaris has a wide customer basis with no single customer exceeding 3.5% of its annual revenues. Therefore the credit risk is limited. USE OF ESTIMATES The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. While management believes that the estimates used in the preparation of the financial statements are reasonable, actual results could differ from these estimates. NOTE 3. FORMATION OF THE COMPANY AND PREDECESSOR BASIS ADJUSTMENT Actaris Metering Systems SA (“Actaris” or the “Company”), formerly called "Actaris Metering Systems II Sàrl", was incorporated on June 3rd, 2005 under the laws of Luxembourg by FCPRs managed by LBO France Gestion S.A.S. Actaris Metering Systems II Sarl was renamed on December 2, 2005 and subsequently transformed from Sarl to SA on February 28, 2006.Actaris is registered under number B 108-445 and its registered address is: 26 rue Louvigny, L-1946 Luxembourg. Actaris has been established for an unlimited period of time. Actaris Metering Systems II Sàrl, acting directly or through various consolidated subsidiaries, acquired Actaris Holding France, Actaris Services “France”, Actaris Development Germany Gmbh, Ganz meter company Ltd Hungary, Actaris Development UK Ltd, Actaris Development US Liquid Measurement Inc, Actaris Development US Gas Inc, Actaris Management Services SA, Actaris Holding 6 S.A., Actaris Spa “Italy”, Actaris SA “Spain” and Actaris Financial Services Sarl and subsidiaries (collectively referred to as the “Actaris Group” or “Predecessor”), on July 28th 2005 (“The Acquisition”). The Acquisition occurred through the purchase of all the outstanding equity of the Actaris Group, and bonds owned by the Selling Holding Company1 in all its affiliates. 1 The Selling Holding Company was Actaris Metering Systems SA (a Luxembourg Company created on May 23, 2003) which was the Holding Company of the Actaris Group until July 28, 2005. 7 Total cost of the acquisition on July 28, 2005 was € 652.7 million, which consisted of € 484.0 paid for the equity interest of the selling shareholders and € 210.0 million to repay existing indebtedness, net of cash acquired of € 41.3 million. Sources of funds for the acquisition were comprised of new equity in the form of cash for € 1.6 million, new equity in the form of shareholder convertible notes for € 146.0 million, a new debt facility for € 420.0 million, a mezzanine debt facility of € 110.0 million and acquisition costs of € 16.4 million, offset by cash acquired of € 41.3 million. The acquisition was recorded as of July 28, 2005, in accordance with SFAS 141, Business Combinations, which requires the cost of the acquisition be allocated to the fair value of the acquired identified assets and assumed liabilities.Because certain shareholders in the Company also were shareholders in Predecessor, the Company applied the guidance in Emerging Issues Tasks Force (EITF) 88-16, Basis in Leverage Buyout Transactions.EITF 88-16 requires that the assets acquired and liabilities assumed for the lesser of the continuing shareholder’s residual interest in Predecessor or the Company be reflected at carryover basis for accounting purposes, not fair value. Accordingly, the Company reduced the step-up to fair value (primarily property, plant and equipment, identifiable intangible assets, and goodwill) calculated under SFAS 141. This reduction is reflected as a Predecessor Basis Adjustment in Shareholders Equity for €133.7 million. As a result of this adjustment, the net assets at the acquisition date reflect fair value for the new investor’s ownership of 60.4% and carryover basis for the remaining 39.6% for continuing shareholders. This reduction has no impact on cash flow or the underlying fair value at the acquisition date used to allocate purchase price. The cost of the acquisition is broken down and has been allocated to the identifiable assets and liabilities as follows: (In € thousands) Purchase Price Allocation at August 1, 2005: Cost of acquisition, net of acquisition costs 652,750 Net book value of assets acquired and liabilities assumed 298,608 Excess of cost over book value 354,142 Fair value of identifiable assets & liabilities as at August 1, 2005: Predecessor Book value Fair value Basis Sources Acquired Allocation Adjustment of Financing Net Uses Working capital 125,235 4,088 (1,619) - 127,704 Property, plant & equipment 142,731 15,859 (6,280) - 152,310 Identifiable intangibles 189,697 62,121 (24,600) - 227,218 Other assets 37,766 11,876 (4,703) - 44,939 Goodwill - 328,344 (107,612) - 220,732 Other current liabilities (129,412) (57,588) 11,160 - (175,840) Acquisition related restructuring costs - (8,819) - - (8,819) Other long-term liabilities (67,409) (1,739) - - (69,148) Sources Net cash - - - 24,840 24,840 (1) Convertible shareholder notes - - - (145,960) (145,960) Mezannine debt - - - (110,000) (110,000) Senior bank debt - - - (420,000) (420,000) Net Balance 298,608 354,142 (133,654) (651,120) (132,024) (1) Cash acquired, net of transaction fees NOTE 4. ACCOUNTS RECEIVABLE, NET At December 31, 2006 2005 (In € thousands) Gross Receivables 138,310 127,365 Allowance for doubtful accounts 3,910 3,617 Receivables, net 134,400 123,748 8 NOTE 5. INVENTORIES, NET The components of Inventories as at December 31, 2006 and December 31, 2005 consist of the following: At December 31, 2006 2005 (In € thousands) Gross Inventory Raw materials and parts 39,653 38,287 Work in process 8,234 6,194 Finished Goods 34,952 30,223 Total Gross Inventory 82,839 74,704 Obsolescence Reserve Raw materials and parts 3,190 3,120 Work in process 245 267 Finished Goods 2,579 2,917 Provision for obsolescence 6,014 6,304 Inventory, net 76,825 68,400 NOTE 6. OTHER CURRENT ASSETS The components of Other Current Assets at December31,2006 and December 31, 2005 consist of the following: At December 31, 2006 2005 (In € thousands) VAT recoverable and prepaid taxes 5,861 6,336 Receivable for deferred revenue 2,474 1,627 Deferred expense to be recharged 2,226 2,561 Advances to suppliers and third parties 1,952 1,543 Receivable from subcontractors 1,418 839 Recoverable deposits (non trade) 1,288 1,780 Fair Value of financial instrument 1,025 Non trade receivable 907 280 Accrual for recoverable expenses 684 Other (individually < € 500) 1,569 2,175 Other Current Assets 19,404 17,141 NOTE 7. PROPERTY, PLANT AND EQUIPMENT, NET The components of Property, Plant and Equipment at December31,2006 and December 31, 2005 consist of the following: As at December 31, 2006 2005 (In € thousands) Land and improvements 25,446 26,382 Building and improvements 49,871 49,101 Machinery and equipment 97,573 86,028 Total PP&E, gross 172,890 161,511 Less: Accumulated depreciation (27,083) (9,723) Total PP&E, net 145,807 151,788 Depreciation expense was € 22.7 million in 2006, € 9.7 million for 2005 successor basis, € 12.1 million for 2005 predecessor basis and € 21.3 million for 2004. 9 NOTE 8. INTANGIBLE ASSETS, NET The gross carrying amount and accumulated amortization of intangible assets, other than goodwill, are as follows: At December 31, 2006 At December 31, 2005 (In € thousands) Accumulated Accumulated Assets Amortization Net Assets Amortization Net Intellectual properties 126,335 14,915 111,420 126,335 4,387 121,948 Customer relationship 58,341 4,132 54,209 58,341 1,215 57,126 Trademarks 23,307 23,307 23,307 23,307 Software licenses 10,424 1,566 8,858 10,424 461 9,963 Total 218,407 20,613 197,794 218,407 6,063 212,344 Intangible asset amortization expense was € 14.5 million in 2006, € 6.1 million for the successor period in 2005, € 8.7 million for the predecessor period in 2005 and € 15.0 million in 2004. Estimated future annual amortization expense is as follows: Estimated Annual Year Ended December 31, Amortization (In € thousands) 2007 14,550 2008 14,550 2009 14,550 2010 14,550 2011 14,550 Beyond 2012 101,737 Total identifiable assets subject to amortization, net 174,487 NOTE 9. GOODWILL, NET The Company tests goodwill for impairment as of December 31 of each year. No impairment adjustment was required in 2006, 2005 or 2004. Goodwill balances can also increase or decrease, with a corresponding change in accumulated other comprehensive income (loss), due to changes in foreign currency exchange rates. The following table reflects goodwill allocated to each reporting segment as at December31, 2006 and 2005: Total Electricity Gas Water Corporate (In € Thousands) Goodwill balance as at August 1, 2005 220,732 64,325 60,236 69,726 26,445 Effect of change in exchange rates 158 47 43 49 19 Goodwill balance as at December 31, 2005 220,890 64,372 60,279 69,775 26,464 Goodwill balance as at December 31, 2005 220,890 64,372 60,279 69,775 26,464 Effect of change in exchange rates (14) (4) (4) (4) (2) Goodwill balance as at December 31, 2006 220,876 64,368 60,275 69,771 26,462 10 NOTE 10. OTHER LONG TERM ASSETS At December 31, 2006 2005 (In € thousands) Financing fees 13,331 14,660 Receivable on maintenance and rental business 3,214 4,831 Pension plan assets in long term assets 3,171 2,964 Other 270 620 Other Long Term Assets 19,986 23,075 NOTE 11. ACCRUED EXPENSES At December 31, 2006 2005 (In € thousands) Accrued operating expenses 15,350 10,934 Accrued rebates and commissions 4,789 3,827 Accrued interest 4,153 4,651 VAT and other tax related accruals 3,516 7,527 Advances received from customers 3,011 2,218 Accrued expenses 30,819 29,157 NOTE 12. SENIOR BANK DEBT To finance the July 28, 2005 acquisition of the Actaris Group, the Company entered into a senior Credit Facility Agreement on June 20, 2005 of € 495.0 million with the Mizuho Corporate Bank Ltd. The Credit Facility consisted of a €420.0million senior debt, and a € 75.0 million senior revolving credit line (covering both Revolving Credit Loan for € 35.0 million and Facility and Bank Guarantees for € 40.0 million).On the senior debt, € 403.7 million was contracted in Euros while US dollars 19.6 million (equivalent to
